Exhibit 10.15

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT, dated as of August 25, 2006 (this “Contribution
Agreement”), is entered into by and between Richard J. Kurtz (“Kurtz”), and
Paligent Inc., a Delaware corporation (“Paligent”).

Background

A.            Concurrently with the execution of this Agreement, Paligent, IFL
Corp., a Delaware corporation and a wholly-owned subsidiary of Paligent (“Merger
Sub”), and International Fight League, Inc., a Delaware corporation, have
entered into an Agreement and Plan of Merger, providing for the merger of Merger
Sub with and into IFL (the “Merger”);

B.            On October 8, 2003, Paligent issued a promissory note to Kurtz
(the “Promissory Note”), pursuant to which Paligent, as of the date hereof, is
obligated to repay to Kurtz an amount equal to approximately $808,000,
comprising principal and accrued interest of $745,000 and $63,000, respectively,
and pursuant to which Kurtz may continue to make loans to Paligent prior to the
closing.

C.            In connection with the Merger, Kurtz and Paligent intend to effect
a contribution of a portion of the obligations due under the Note (the “Note
Obligations”) from Kurtz to Paligent upon the terms and subject to the
conditions set forth herein.

Terms

The parties hereto, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, and intending to be legally bound, hereby agree as
follows:


1.             CONTRIBUTION OF NOTE OBLIGATIONS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EFFECTIVE IMMEDIATELY FOLLOWING THE CONSUMMATION OF
THE MERGER, KURTZ SHALL TRANSFER TO PALIGENT A PORTION OF THE DEBT DUE KURTZ,
BUT NO LESS THAN $651,000 (THE “MINIMUM AMOUNT”), IN EXCHANGE FOR THE NUMBER OF
SHARES OF COMMON STOCK OF PALIGENT EQUAL TO THE AMOUNT OF NOTE OBLIGATIONS
CONTRIBUTED DIVIDED BY THE GREATER OF (X) $.40 AND (Y) THE CLOSING PRICE OF A
SHARE OF COMMON STOCK OF PALIGENT ON THE OVER THE COUNTER BULLETIN BOARD ON THE
DATE WHICH IS SET AS THE RECORD DATE FOR PURPOSES OF DETERMINATION OF
STOCKHOLDERS ENTITLED TO VOTE WITH RESPECT TO THE MERGER (THE “SHARES”).  WITHIN
3 DAYS PRIOR TO THE MERGER, KURTZ SHALL PROVIDE WRITTEN NOTICE TO PALIGENT OF
THE AMOUNT OF NOTE OBLIGATIONS THAT WILL BE CONTRIBUTED HEREUNDER IN EXCESS OF
THE MINIMUM AMOUNT.


2.             REPRESENTATIONS AND WARRANTIES OF KURTZ.  KURTZ FURTHER
REPRESENTS AND WARRANTS THAT

(A)           KURTZ HAS THE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
TO PERFORM HIS OBLIGATIONS HEREUNDER;


--------------------------------------------------------------------------------




(B)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY KURTZ AND
CONSTITUTES A LEGAL VALID AND BINDING OBLIGATION OF KURTZ, ENFORCEABLE AGAINST
HIM IN ACCORDANCE WITH ITS TERMS AND CONDITIONS.

(C)           KURTZ HAS BEEN ADVISED THAT THE SHARES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”);

(D)           KURTZ IS ACQUIRING THE SHARES FOR HIS ACCOUNT FOR INVESTMENT
PURPOSES ONLY; THAT HE HAS NO PRESENT INTENTION OF SELLING OR OTHERWISE
DISPOSING OF THE SHARES IN VIOLATION OF THE SECURITIES LAWS OF THE UNITED
STATES;

(E)           KURTZ IS AN “ACCREDITED INVESTOR” AS DEFINED BY RULE 501 OF
REGULATION D PROMULGATED UNDER THE SECURITIES ACT;

(F)            KURTZ IS FAMILIAR WITH THE BUSINESS, MANAGEMENT, FINANCIAL
CONDITION AND AFFAIRS OF THE COMPANY;

(G)           KURTZ IS THE SOLE BENEFICIAL OWNER OF, AND HAS GOOD AND MARKETABLE
TITLE TO, THE NOTE AND OWNS THE NOTE FREE FROM ALL TAXES, LIENS, CLAIMS,
ENCUMBRANCES AND CHARGES WITH RESPECT TO THE DELIVERY THEREOF;

(H)           THERE ARE NO OUTSTANDING RIGHTS, OPTIONS, SUBSCRIPTIONS OR OTHER
AGREEMENTS OR COMMITMENTS OBLIGATING KURTZ TO SELL OR TRANSFER THE NOTE, AND
OTHER THAN PURSUANT TO APPLICABLE SECURITIES LAWS, THE NOTE IS NOT SUBJECT TO
ANY LOCK-UP OR OTHER CONTRACTUAL RESTRICTION ON ITS TRANSFER OR ON THE ABILITY
OF BUYERS TO SELL OR TRANSFER THE NOTE; AND

(I)            WHEN CONTRIBUTED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
PALIGENT WILL ACQUIRE GOOD AND MARKETABLE TITLE TO THAT PORTION OF THE NOTE SO
CONTRIBUTED, FREE FROM ALL TAXES, LIENS, CLAIMS AND ENCUMBRANCES AND CHARGES
WITH RESPECT TO THE DELIVERY THEREOF.


3.             COVENANTS.  THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT AS OF THE DATE OF THE CONTRIBUTION OF THE NOTE OBLIGATIONS.


4.             FURTHER ASSURANCES.  FROM TIME TO TIME AFTER THE DATE OF THIS
CONTRIBUTION AGREEMENT, WITHOUT THE PAYMENT OF ANY ADDITIONAL CONSIDERATION,
EACH PARTY HERETO WILL EXECUTE ALL SUCH INSTRUMENTS AND TAKE ALL SUCH ACTIONS AS
THE OTHER PARTY SHALL REASONABLY REQUEST IN CONNECTION WITH CARRYING OUT AND
EFFECTUATING THE INTENT AND PURPOSE HEREOF AND ALL OF TRANSACTIONS CONTEMPLATED
BY THIS CONTRIBUTION AGREEMENT.


5.             ASSIGNMENT.  THIS CONTRIBUTION AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO.


6.             GOVERNING LAW.  THE VALIDITY, PERFORMANCE, CONSTRUCTION AND
EFFECT OF THIS CONTRIBUTION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

2


--------------------------------------------------------------------------------





7.             HEADINGS.  THE HEADINGS IN THIS CONTRIBUTION AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
CONTRIBUTION AGREEMENT, NOR SHALL THEY AFFECT THEIR MEANING, CONSTRUCTION OR
EFFECT.


8.             COUNTERPARTS.  THIS CONTRIBUTION AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

[Signatures appear on the following page]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this duly approved
Contribution Agreement to be executed as of the date first written above.

/s/ Richard J. Kurtz

 

Richard J. Kurtz

 

 

 

 

 

PALIGENT INC.

 

 

 

 

 

By:

 

/s/ Salvatore A. Bucci

 

 

 

Name: Salvatore A. Bucci

 

 

 

Title:   President and Chief Executive Officer

 


--------------------------------------------------------------------------------